Citation Nr: 1644550	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-31 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than January 7, 2009 for the grant of service connection for a right wrist disability. 


REPRESENTATION

Appellant represented by:	Ryan A. Spencer, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran had active service from August 1963 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The June 2011 rating decision reopened the Veteran's claim and granted service connection for a right wrist disability, and assigned an effective date of March 9, 2011.  In an August 2013 rating decision, the RO granted an earlier effective date of January 7, 2009.

In September 2014, the Board denied entitlement to an effective date prior to January 7, 2009, for the grant of service connection for a right wrist disability.  The Veteran appealed the Board's September 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2016 decision, the Court set aside the Board's September 2014 decision, and remanded that matter for further proceedings consistent with the Court's decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014). 


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for a right wrist disability was filed in June 1972 and denied in an unappealed October 11, 1972 rating decision.

2.  In 1997, the complete service treatment records (STRs) were received.  

3.  Thereafter, an August 1997 rating decision declined to reopen the claim of service connection for a right wrist disability; the Veteran perfected an appeal to that decision.  

4.  A final September 1999 Board decision declined to reopen the claim of service connection for a right wrist disability; this decision subsumed prior RO decisions which denied the claim.  

5.  Following the September 1999 Board decision, the Veteran filed another petition to reopen the claim of service connection for a right wrist disability in June 2004; in a February 2005 rating decision, the RO declined to reopen the claim of service connection which was not appealed by the Veteran.  

6.  There was no formal claim, informal claim, or written intent to file a claim of service connection for a right wrist disability after February 4, 2005 until January 7, 2009.  


CONCLUSION OF LAW

The criteria for an effective date prior to January 7, 2009, for the grant of service connection for a right wrist disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for earlier effective date for the grant of service connection for a right wrist disability, if a claimant wishes to obtain an effective date earlier than that assigned in an RO decision, the claimant must file a timely appeal as to that decision.  Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. App. 296. 299 (2006).  In July 2011, the Veteran filed a timely Notice of Disagreement (NOD) for the June 2011 rating decision that granted service connection for a right wrist disability and that decision has not become final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2015).  

The request for an earlier effective date is a downstream issue from the grant of the benefit sought.  38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The RO issued an appropriate notice letter in May 2011.  Once an NOD from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  In August 2013, the Veteran was provided the required Statement of the Case (SOC) discussing the reasons and bases for not assigning an earlier effective date and citing the applicable statutes and regulations.

The Veteran's STRs, VA medical treatment records, and indicated private medical records have been obtained.  A VA examination adequate for adjudication purposes was provided to the Veteran for his right wrist disability and it was a basis for the initial grant of service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  

Earlier Effective Date

The Veteran enlisted in the Illinois National Guard on August 4, 1963.  He served on active duty from August 4, 1963, to April 27, 1964.  The Veteran maintains that in February 1964, he injured his right wrist after falling with a machine gun during training.  He contends that a cyst formed in his wrist joint, that he went to the infirmary, that a doctor aspirated the cyst, and that he was put on light duty for almost 4 weeks.  On April 27, 1964, the Veteran was discharged from the Illinois National Guard and transferred to the U.S. Army Reserve Corps to complete his service obligation. 

In June 1972, the Veteran's initial application for VA benefits was received.  All of the Veteran's service records were thereafter requested, but the complete records were not received at that time.  

An October 1972 rating decision then denied service connection for a right wrist injury, noting that the service records did not contain any information regarding any right wrist condition due to injury, as claimed by the Veteran, and a recent reply from Service Department showed no medical records for the period mentioned as claimed by the Veteran.  VA requested the Veteran's service records and the reply indicated that there were no medical records for the period listed, February 1964.  The Veteran did not initiate an appeal.  Further, additional pertinent evidence was not received within one year of that decision.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the RO's rating decision is final.  38 U.S.C.A. § 7105.

In October 1975, the Veteran sought to reopen his claim of service connection for a right knee disability.  In December 1975, the Veteran's claim was denied because he had not submitted any supporting evidence.  A June 1976 document noted that there were no records pertaining to the right wrist in the record.  In September 1977, the Veteran sought to reopen his claim and made reference to records that he thought would support his claim.  However, the Veteran was then notified that action could not be taken on his claim because the service medical evidence of November 12, 1963, could not be read.  This record pre-dated the February 1964 claimed incident.  

In December 1981, the Veteran indicated that he wanted to reopen his claim again, stating that he injured his right wrist during service and received treatment in service.  In May 1982, the RO indicated that service connection for the right wrist was previously denied because there was nothing in the record to indicate that the condition was incurred in or aggravated by military service.  The Veteran was informed of evidence that was needed to establish the claim.  The Veteran did not initiate an appeal and additional pertinent evidence was not received within one year of that decision.  Therefore, the RO's rating decision is final.  38 U.S.C.A. § 7105.

In May 1984, the Veteran again sought to reopen his claim.  In June 1984, the Veteran's claim was denied for the same reason as in May 1982.  Thereafter, STRs were received which consisted of an enlistment examination and a release examination.  The right wrist was not referenced.  

Thereafter, September 1990 medical records showed that the Veteran had a right wrist ganglion.  In October 1990, the Veteran's claim of service connection for a right wrist disability was denied.  The RO indicated that the recent treatment records dated August to September 1990 were not material to the claim because treatment for a right wrist condition long after service furnished no new basis for service connection.  The Veteran did not initiate an appeal and additional pertinent evidence was not received within one year of that decision.  Therefore, the RO's rating decision is final.  38 U.S.C.A. § 7105.

In August 1994, the Veteran requested to reopen his claim.  In September 1994, the Veteran was notified that he needed to submit new and material evidence to reopen his claim; however, no evidence was forthcoming.

In May 1997, the Veteran asked to reopen his claim.  In June 1997, the Veteran submitted information regarding where and when during service he injured his right wrist.  In July 1997, VA requested the Veteran's records and the response showed that the available requested records were forwarded.  

In an August 1997 rating decision, the RO denied reopening the Veteran's claim.  The RO stated that in order to reopen a claim, new and material evidence must be presented.  Evidence is considered new when it is not merely cumulative of other evidence on record, and is considered material when it is relevant and probative of the issue at hand.  To justify a reopening of a claim on the basis of new and material evidence, there must be a reasonable possibility that the new evidence, when viewed in the context of all the evidence, both new and old, would change the outcome.  The RO determined that the evidence submitted in connection with the current claim did not constitute new and material evidence because it essentially duplicated evidence which was previously considered and was merely cumulative.  Service connection for a right wrist injury was denied in October 1972 on the basis that the right wrist injury was not shown by the evidence of record.  It was not clear, but it appeared that this decision was based in part on incomplete and or unreadable service treatment records available at that time.  

The RO indicated that the original service treatment records were now available for review and accordingly, this evidence was reviewed in conjunction with the attempt to reopen the claim.  An entrance examination dated August 6, 1963 was negative for any right wrist abnormality.  No treatment for a ganglion cyst, right wrist was shown in the service treatment records.  On the Report of Medical History completed by the Veteran in conjunction with his release from Active Duty for Training, he reported no problems with the right wrist or the presence of a ganglion cyst right wrist.  Physical examination dated February 7, 1964, in conjunction with release from Active Duty for Training was negative for any right wrist abnormality.  Service treatment records included records from 1968 and 1975 as a member of the Army National Guard.  A Report of Medical History, undated but appearing to have been completed in conjunction with an examination August 1975 showed a history of a partial removal of a cyst in the wrist joint and limitation of motion, right wrist.  In weighing the evidence, it was determined that the preponderance of the evidence weighed against the claim of service connection for a right wrist ganglion.  The RO stated that the evidence did not show the claimant with an onset of a ganglion cyst during a period of active duty for training and this was the only service the claimant had and the prior denial of service connection for a right wrist injury was confirmed and continued.  The Veteran appealed the August 1997 decision to the Board.

November 1997 records noted that the Veteran reported that in 1964 he injured his wrist and had suffered nerve damage as a result.  He had a ganglion cyst that was drained after he injured it and medics put a needle into the wrist and hit his median nerve.

In March 1998, the Veteran testified at a hearing.  He testified that he injured his right wrist in a fall.  He said that the wrist was treated.  He indicated that the wrist was anesthetized.  A ganglion cyst had formed.  A needle was stuck in his wrist and the Veteran believed that he suffered nerve injury at that time.  

In a September 1999 decision, the Board determined that evidence received since the RO determination which denied the Veteran's application to reopen a claim of entitlement to service connection for a ganglion cyst of the right wrist was not new and material, and the claim for service connection was not reopened.

In the decision, the Board noted that in July 1997, the RO requested the Veteran's service treatment records from the National Personnel Records Center and the service treatment records were received on August 7, 1997.  The Board noted that on enlistment, the records showed that the Veteran was in good health and that he considered himself sound, well and physically fit for duty.  The February 1964 medical history for release from active duty indicated that he did not have or have ever had a tumor, growth or cyst.  Also in February 1964, after his release from active duty examination, the Veteran received inservice treatment for his right wrist.  Although the clinical report of this treatment is, to a great extent illegible, the Board noted that the following was decipherable "[g]anglion aspirated-splint-rehab 1 wk."  Subsequent to service, that VA treatment records for 1981, 1984 and 1990 noted the Veteran's account of the history of a ganglion cyst of the right wrist and complaints of discomfort of his right wrist to a VA medical examiner.  In 1981, a VA physician provided a provisional diagnosis of ganglion right wrist; and, in 1984 there was a diagnosis of pain on the right wrist.  In 1997 the Veteran consulted with a VA physician regarding his right wrist and was referred to a hand clinic.  In March 1998, during his testimony at a personal hearing, the Veteran recalled the in-service incident where he injured his wrist.  He said he underwent soft surgery.  He also said that his wrist was stabbed with a large needle to remove a cyst that had formed and he believed there was nerve damage done.  He further stated that he had periodic post-service care for his wrist with the initial treatment occurring sometime in the rnid-1960s.  

The Board indicated that in the instant case, the RO received the Veteran's original service treatment records in August 1997 and his record of military service in October 1997.  The Board determined that this evidence was neither new nor material at the time it was received.  It was not new because copies of these records were previously received by the RO.  It was not material because it did not bear directly and substantially upon the issue at hand, that is, it did not tend to show that the Veteran's right wrist condition began in service or that there was an increase in disability during service.  Consequently, the service treatment and administrative records were not new and material.  The Board noted that in November 1997, the Veteran provided the RO with VA medical treatment records that were not in the file at the time of the formal decision in October 1990.  The Board indicated that this evidence was new because it was not previously of record.  However, it was not material because it did not bear directly and substantially upon the issue at hand, nor did it provide a more complete picture of the circumstances surrounding the origin of the Veteran' s right wrist condition.  The Board stated that it only showed that the Veteran was examined for current complaints of right wrist pain, for which he was referred for diagnostic testing to rule out median nerve damage.  These post-service medical reports were devoid of a competent medical opinion or diagnosis that linked the Veteran's current right wrist ganglion cyst to service.  These reports contained statements, by the Veteran to the physician, concerning the claimed onset of his right wrist ganglion cyst.  The Court has said that such statements were mere recitations of the Veteran's account made elsewhere, and were not probative as to the issue of service connection for ganglion cyst of the right wrist.  The Board found that the additional VA medical treatment records were not new and material.  The Veteran testified at a personal hearing in March 1998.  At the hearing, he reiterated his contentions regarding the onset, nature and severity of the injury to his right wrist.  He also testified about the treatment he received to his right wrist during and after service.  The evidence offered by the Veteran at the hearing was neither new nor material.  It was not new because it was redundant of evidence previously of record.  It was not material because it did not bear directly and substantially upon the issue at hand, that was, it did not tend to show that the Veteran's current right wrist condition was directly linked to an in-service incurrence.  Statements in the record with regard to an inservice onset of the Veteran's right wrist ganglion cyst were those made by the Veteran.  Inasmuch as a medical opinion was necessary to establish the link between the Veteran's current diagnosis of a ganglion cyst of the right wrist and an in-service incurrence, the Veteran's assertion that his right wrist ganglion cyst was related to service, was insufficient to reopen his claim for service connection for a right wrist condition.  

The September 1999 Board decision is final.  38 U.S.C.A. § 7104(b).  Also, the prior rating decisions which denied the Veteran's claim of service connection for a right wrist disability/declined to reopen that claim were subsumed by the Board decision.

Thereafter, in June 2004, the Veteran sought to reopen his claim of service connection for right wrist disability.  In a February 2005 rating decision, the RO determined that the claim for service connection for right wrist injury remained denied because the evidence submitted was not new and material.  The RO stated that service connection for a right wrist injury was denied by the October 1972 rating decision because the Veteran's service treatment records did not show any right wrist injury due to injury, and also because the service department stated no medical records regarding the Veteran's claimed right wrist injury were available for the period of February 1964.  Thereafter, service connection for this condition was also denied by the August 1997 rating decision.  In that rating decision, it was determined that the evidence available did not show that the Veteran had a ganglion cyst during a period of active duty for training, and this was the only service he had.  The Veteran appealed that decision and the Board also denied the claim in a decision dated September 1999, due to the fact no new and material evidence was submitted to reopen the claim for entitlement to service connection for ganglion cyst, right wrist.  Herein, out-patient treatment records from the VA Medical Center in West Los Angeles had been submitted, but they did not constitute new and material evidence because they did not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim.  The records did not show any evidence of complaints or diagnosis for ganglion cyst or right wrist, or injury to the right wrist that was linked or related to military service.  The Veteran did not initiate an appeal and additional pertinent evidence was not received within one year of that decision.  Therefore, the RO's rating decision is final.  38 U.S.C.A. § 7105.

In January 7, 2009 correspondence, the Veteran sought to reopen the claim of service connection for a right wrist disability.  The Veteran submitted evidence including duplicate records as well as 1981 and 1990 treatment records of a right ganglion cyst.  In March 2011 correspondence, the Veteran advanced his claim of service connection for a right wrist disability.  

Thereafter, the Veteran was afforded a VA examination in June 2011 which included an opinion that the current right wrist condition was caused by and was a result of a fall while on duty.  It was noted by the examiner that in 1964, while the Veteran was on a night training mission, while cradling his M-60 in his right arm with the right wrist flexed about the weapon, he fell forward impacting the right wrist against the ground.  The service records verified this account.  The Veteran was seen within 48 hours of the injury.  A ganglion cyst was diagnosed whereupon intervention was initiated.  It was the examiner's opinion that the injection of local anesthetic and/or the introduction of the aspirating needle during treatment resulted in an injury to a branch of the radial nerve on the dorsum of the right hand.  The examiner noted that the Veteran had subsequently endorsed the persistence of numbness on the dorsal surface of the hand consistent with injury to a branch of the radial nerve and the examiner opined that the Veteran presented with a long overlooked and unrecognized complaint that was well documented in the record, but had obviously been missed by previous evaluations.

In a June 2011 rating decision, service connection for osteoarthrosis of the right carpal-metacarpal joint (trapezium-first metacarpal) and synovial cyst right wrist (claimed as right wrist injury) was granted with an evaluation of 10 percent effective March 9, 2011.  In the grant, the RO referenced an STR which noted limitation of motion of the right wrist as well as other pertinent evidence of record which included the June 2011 VA positive medical examination and opinion.  In considering all of the evidence, the RO granted service connection.  The VA examiner believed that the pertinent STR had been overlooked or missed on previously evaluations.  The Veteran disagreed with the assigned effective date.  

A subsequent July 2013 VA medical opinion stated that the previously made medical opinions were based on the Veteran's credible, subjective history of his in-service related right wrist injury in addition to the objective evidence noted in the record which supports that the Veteran was diagnosed with a right ganglion cyst "status post removal 1964" in 1981.  Additionally, there was documentation in the record dated February 10, 1964, which stated "ganglion aspirated-splint- recheck 1 wk" which supported that the Veteran was treated for an inservice ganglion cyst condition which required aspiration and splinting.  The Veteran stated he was in the National Guard when he was activated in 1963.  While on active duty in Georgia in 1964, he stated he was the quad leader of an advanced infantry "night problem" when he fell in a ditch while walking through swamp land with no visibility.  He stated he fell onto his right wrist/arm and was seen by medical personnel the following day at which time his right wrist was injected and placed in a "half cast" which corresponded with the documentation previously mentioned.  Allegedly due to his right wrist injury, he was released from active duty back into the National Guard in March 1964 which also corresponded with the chronology.  The combined subjective and objective evidence supported that the Veteran injured his right wrist in 1964 while on active duty. 

The statutory and regulatory guidelines for determining the effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran shall be the day following the date of a veteran's discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A.  5110(a), (b)(1).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The Board notes that, effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  This rulemaking also eliminated the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims for increase and revised 38 C.F.R. § 3.400(o)(2).  These amendments, however, are only applicable with respect to claims and appeals filed on or after March 24, 2015, and are not applicable in the present case.  Id. at 57,686.  As such, any communication or action in this case, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Generally, a claim can be reopened only on the submission of new and material evidence.  38 C.F.R. § 3.156(a).  However, in contrast to the general rule, VA is required to reconsider a veteran's claim when relevant service department records are newly associated with the Veteran's file, whether or not the records are new and material.  38 C.F.R. § 3.156(c) ; see also Blubaugh v. McDonald, 773 F. 3d 1310 (2014).  If an award is made based all or in part on the newly associated service department records, that award is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3).  

In September 2014, the Board denied entitlement to an effective date earlier than January 7, 2009 for the grant of service connection for a right wrist disability.  The Board noted that the Veteran's original claim of entitlement to service connection for a right wrist disability was filed in June 1972 and denied in an unappealed October 11, 1972 rating decision.  The RO had denied subsequent petitions to reopen the claim.  In a September 1999 final Board decision, the Board also denied the Veteran's petition to reopen his claim for service connection a right wrist disability.  Following the September 1999 Board decision, the Veteran filed another petition to reopen in June 2004 and it was denied in an unappealed February 4, 2005 rating decision.  Thereafter, the Board in September 2014 determined that there was no formal claim, informal claim, or written intent to file a claim of service connection for a right wrist disability after February 4, 2005 until January 7, 2009.

As noted in the introductory portion of this decision, in June 2016, the Court set aside the Board's September 2014 decision.  

The Court noted that the Veteran argues that the Board provided an inadequate statement of reasons or bases for denying an effective date earlier than January 7, 2009, for his right wrist disability.  Specifically, he asserts that the Board failed to discuss the applicability of 38 C.F.R. § 3.156(c) (2015).  Under that regulation, "if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim."  38 C.F.R. § 3.156(c)(1).  "An award based all or in part on the records identified in paragraph (c)(1) . . . is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later."  38 C.F.R. § 3.156(c)(3); see Vigil v. Peake, 22 Vet. App. 63, 66 n.2 (2008) (noting that "the Secretary's clarifying statement [to the proposed rule change to § 3.156(c)] makes it clear that an earlier effective date may be assigned under § 3.156(c) when an award is based 'all or in part' on the newly obtained service records").  

The Court noted that the record reflects that VA, in October 1972, denied the Veteran's initial 1972 claim for benefits for his right wrist because "[s]ervice records do not contain any information regarding any right wrist condition due to injury."  The 1972 RO decision noted that there were no service department medical records from February 1964, the date the Veteran alleged that he injured his wrist.  In June 2011, the RO reopened his claim and based on a March 2011 VA examination assigned the Veteran a 10 percent disability rating for his right wrist effective March 9, 2011.  The Veteran appealed the effective date.   The subsequent 2013 SOC indicates that VA amended 38 C.F.R. § 3.156(c) regarding the reconsideration of decisions on claims based on newly discovered service records in October 6, 2006.  Under either the pre-or post-amended version 38 C.F.R. § 3.156(c), "a claimant whose claim is reconsidered based on newly discovered service department records may be entitled to an effective date as early as the date of the original claim;" thus that provision did not change.  Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011).  The Court noted that the benefits were awarded for the Veteran's right wrist were based on "new evidence" and medical opinions that his disability was linked to service; however, neither the 2011 RO decision, the 2013 SOC, the 2013 rating decision, nor the 2014 Board decision on appeal discusses the "new evidence" that formed the basis for reopening the Veteran's claim.  VA reopened and granted the claim for benefits based in part on a February 10, 1964, medical treatment record.  This medical treatment record from Ft. Gordon, Georgia, showed that Mr. [redacted] had a "ganglion aspirated-splint[ed]-rehab[ilitation] [for] 1 w[ee]k."  

It was noted that although the February 1964 service medical record existed at the time of the Veteran's 1972 claim, this record was not associated with his file until August 1997.  The Veteran asserts that VA, based in part of this February 1964 medical record verifying his in-service wrist injury, ultimately awarded him benefits for his right wrist.  In reopening and granting the Veteran benefits for his right wrist, the June 2011 RO referenced a March 31, 2011, VA examiner's report that found credible the Veteran's report of his 1964 in-service wrist injury and the treatment of his ganglion cyst.  The VA examiner opined that the Veteran's current right wrist disability was caused by or a result of his falls during service.  The 2013 SOC also noted that VA granted the Veteran benefits for his right wrist based on "new evidence received and a positive nexus opinion from the VA Medical Center in West Los Angeles which had not been in his claims file previously."  Therefore, the Veteran argues that 38 C.F.R. § 3.156(c)(1) is relevant and the Board erred in failing to discuss this regulation.  See 38 C.F.R. § 3.156(c)(3); (providing for an effective date as early as the date of the original claim when service department records in existence, but not part of the claims file, later become associated with the claims file and VA awards benefits based in part on these records); see also Mayhue, 24 Vet. App. at 279 ("[A] claimant whose claim is reconsidered based on newly discovered service department records may be entitled to an effective date as early as the date of the original claim.").  

The Court noted that the Secretary argued that the Board did not err in failing to address 38 C.F.R. § § 3.156(c) because the 1999 Board decision, a decision that found no new and material evidence had been presented to reopen the Veteran's claim, discussed the February 1964 medical treatment report.  However, the Court indicated that although the 1999 Board decision noted that the February 1964 medical note was received by VA in 1997, the 1999 Board decision does not reflect that VA reconsidered the Veteran's claim in light of this report, but rather the Board continued the denial of his claim because no new and material evidence had been presented.  See Blubaugh v. McDonald, 773 F.3d 1310, 1314 (Fed. Cir. 2014) (recognizing that 38 C.F.R. § 3.156(c)(1) requires VA to reconsider the merits of a veteran's claim whenever it associates a relevant service department record that was in existence but not associated with the Veteran's file when VA decided the claim); see also 70 Fed.Reg. at 35,389 (noting that the amended regulation [38 C.F.R. § 3.156(c)] omitted the requirement that new and material evidence had to be submitted).  

Based on the foregoing, the Court indicated that 38 C.F.R. § 3.156(c) is relevant to a decision concerning the effective date of the Veteran's service-connected right wrist disability, and, therefore, the Board erred in failing to discuss its applicability.  See Schafrath v. Derwinski, 1. 589 (1991) (holding that the Board must consider and discuss all applicable provisions of law and regulation where they are made "potentially applicable through the assertions and issues raised in the record").  Because the Board failed to make factual determinations pertinent to the application of this regulation, the Court indicated that the appropriate remedy was for the Court to set aside the Board's September 2014 conclusion that the Veteran cannot receive an effective date earlier than January 7, 2009, for his service-connected right wrist disability, and remanded the matter so that the Board may address the applicability of 38 C.F.R. § .156(c) in the first instance.  See Shipley 6 v. Shinseki, 24. 458, 464 (2011).

At the outset, the Board again notes that the STRs were associated with the record in 1997 and this fact is undisputed.  As such, the February 1964 record in question was of record at the time of the final September 1999 Board decision.  That record therefore was not new to the claim when the RO awarded service connection in the June 2011 rating decision.  The June 2011 rating decision considered the new evidence of record which included, as noted, the positive medical nexus evidence as well as the STRs which had previously been associated with the record in 1997.  The VA examiner who initially provided a medical nexus opinion did in fact base his positive opinion primarily on the pertinent STR.  The RO in turn, based its decision on the STRs, post-service records, and the positive medical nexus evidence.  

The Board finds that the Veteran's STRs have been associated with the record since 1997.  When the Board considered the claim in September 1999, 38 C.F.R. § 3.156(c) provided:

(c) Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such.  The retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim. 

As noted above, the substance of the provision which requires VA to reconsider a veteran's claim when service records have been newly associated with the record has not changed.  As such, although the Board has been directed at this time to consider 38 C.F.R. § 3.156(c), the record reflects that the newly associated STRs were new to the record at the time of the September 1999 Board decision, not are not new with regard to the current claim, and the Board at this time cannot retroactively change the September 1999 decision in the absence of clear and unmistakable error (CUE).  Therefore, it appears that the Veteran and his representative are arguing that the Board erred in the September 1999 decision because the Board did not reconsider the Veteran's claim on the merits after the new STRs had initially been associated with the record.  However, the Veteran has not properly raised whether there is CUE in the Board's September 1999 rating decision.  A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 20.1104(a)(1).  Previous determinations of the Board that are final and binding, including decisions of the degree of disability, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, however, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion, or upon request of a moving party at any time after the decision is made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c).  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-1411.  A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).  There is no proper CUE motion in this case.  Moreover, the Veteran and his representative have not adequately asserted CUE in the subsequent final February 2005 RO decision.  

As such, the Board finds that 38 C.F.R. § 3.156(c) is of no avail to the Veteran in conjunction with the current appeal.  Section 3.156(c) only applies "when VA receives official service department records that were unavailable at the time that VA previously decided a claim for benefits and those records lead VA to award a benefit that was not granted in the previous decision."  Blubaugh, 773 F. 3d at 1314.  The Board had available for review in September 1999 the service records.  Because no pertinent service records were associated with the record following the September 1999 final Board decision and the subsequent February 2005 RO decision, 38 C.F.R. § 3.156(c) does not serve as a basis for the Board at this time to grant an earlier effective date.   

Otherwise, the Board finds that the Veteran is not entitled to an earlier effective date.  

"[E]entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  However, "it is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).  

Here, the Veteran's claim of service connection was reopened and granted in June 2011.  In August 2013, the RO granted an earlier effective date of January 7, 2009, the date of his previously most recent petition to reopen.  If a veteran whose petition to reopen is granted and the claim is ultimately granted "relies on the 'receipt of the claim' prong of § 3.400, rather than the 'date entitlement arose' prong, [the claimant] by definition had an entitlement to benefits that existed before the date of the relevant application to reopen."  Akers v. Shinseki, 673 F.3d 1352, 1359 (Fed. Cir. 2012).

As noted because the September 1999 Board decision is final, an effective date prior to that is not assignable in the absence of a successful CUE claim.  Therefore, the question thus becomes whether the Veteran filed a petition to reopen after the September 1999 Board denial, but before the present effective date of January 7, 2009.  The Veteran filed a petition to reopen his claim on June 18, 2004.  However, as indicated above, the subsequent February 2005 decision is also final and there is no pending adequate CUE claim with respect to it.  

Following the February 2005 rating decision, there is no evidence of record of another formal or informal petition to reopen until January 7, 2009, the effective date already assigned.  The initial communication to VA from the Veteran following the February 2005 denial was his January 7, 2009 petition to reopen.  The record contains medical evidence that the Veteran's right wrist disability was present prior to January 7, 2009.  These treatment records may not be considered an informal claim for service connection, however, because service connection for a right wrist disability was not in effect at that time.  Further, these medical records do not demonstrate an intention on the Veteran's part to seek service connection for such complaints.  See 38 C.F.R. § 3.157(b) (2013) (2013); Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere presence of the medical evidence" showing treatment for that disorder "does not establish an intent on the part of [a] veteran" to seek service condition for that disorder.); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected).  Without a formal or informal petition to reopen the claim of entitlement to service connection for a right wrist disability prior to January 7, 2009, an earlier effective date is not assignable.  See 38 C.F.R. § 3.400(r) (2013).

Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

An effective date earlier than January 7, 2009, for the grant of service connection for a right wrist disability is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


